To require respondent to grant a temporary injunction restraining the prosecution of a suit at law, brought by the township of Bingham, to recover from relator the tax assessed to certain parties upon certain stock in the petitioning bank.
Order to show cause denied February 17, 1897.
The bill filed set forth that said parties had sold said stock *831after tlie assessment and. before demand for said tax; tbat relator bas no adequate defense to said action at law, but has-a good, substantial and meritorious defense in equity.
See St. Johns Natl. Bank vs. Bingham Twp., 71 N. W., 588; 4 D. L. N., 288.